Citation Nr: 0432217	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1953 to November 
1956.

The RO denied service connection for bilateral hearing loss 
by rating action of July 1993; the veteran was notified of 
the denial by letter the same month, but he did not initiate 
an appeal.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2002 rating action that denied service connection 
for bilateral hearing loss on the grounds that new and 
material evidence to reopen the claim had not been received, 
and that also denied service connection for tinnitus.  A 
Notice of Disagreement was received subsequently in May 2002.  

The veteran testified during a hearing before a Decision 
Review Officer at the RO in December 2002; a transcript of 
the hearing is of record.

A Statement of the Case (SOC) was issued in January 2003, 
reflecting the RO's continued denial of service connection 
for tinnitus.  In the SOC, the RO found that new and material 
evidence had been received to reopen the claim for service 
connection for bilateral hearing loss, but denied the claim 
on the basis of a de novo consideration of the entire 
evidence of record.  A Substantive Appeal was received 
subsequently in January 2003.  

Regardless of the RO's actions in this case, with respect to 
the claim for service connection for hearing loss, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim.  That issue 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As 
the Board must first decide whether new and material evidence 
to reopen the prior 1993 denial of the claim has been 
received, the Board has characterized that claim as on the 
title page.  As the RO initially adjudicated the claim as an 
application to reopen, and furnished the veteran the legal 
criteria governing finality and petitions to reopen, the 
veteran is not prejudiced by the Board's consideration of the 
claim as a petition to reopen.

The Board's decision with respect to the issue of whether new 
and material evidence has been received to reopen the claim 
for service connection for bilateral hearing loss is set 
forth below.  For the reasons expressed below, the issues of 
service connection for bilateral hearing loss and tinnitus 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the application to reopen the claim for service 
connection for bilateral hearing loss has been accomplished.

2.  The RO denied service connection for bilateral hearing 
loss by rating action of July 1993; the veteran was notified 
of the denial by letter the same month, but he did not 
initiate an appeal.

3.  Evidence associated with the claims file since the the 
July 1993 rating action is not cumulative or redundant of 
evidence previously of record; relates to unestablished facts 
necessary to substantiate the claim for service connection 
for bilateral hearing loss; and  raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The July 1993 rating action denying service connection 
for bilateral hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

2.  Since the July 1993 denial, new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition on the new and material 
evidence issue, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the claim on appeal has been accomplished.

II.  Application to Reopen the Claim for Service Connection 
for                    Bilateral Hearing Loss    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

The veteran's claim for service connection for bilateral 
hearing loss has been previously considered and denied.  By 
rating action of July 1993, the RO denied service connection 
for bilateral hearing loss.  The evidence then considered 
included the veteran's service medical records, and post-
service military, private, and VA medical records.  The RO 
denied the claim, in large part, because the veteran's 
hearing was normal in service, and the earliest evidence of 
any hearing loss was in January 1992.  The RO did not address 
any incident of the veteran's military service.  The veteran 
was notified of the July 1993 rating action by letter the 
same month, but he did not initiate an appeal.

Because the veteran did not appeal the July 1993 denial, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

VA may, however, reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  

The current claim was filed in November 2001.  With respect 
to attempts to reopen previously denied claims on and after 
August 29, 2001, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  The last final denial pertinent to the claim for 
service connection for bilateral hearing loss was that by the 
July 1993 rating action.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, following the veteran's November 2001 
application to reopen the claim for service connection for 
hearing loss, by rating action of May 2002, the RO denied 
service connection on the grounds that new and material 
evidence to reopen the claim had not been received.  

However, during the  December 2002 RO hearing on appeal, the 
veteran gave additional details about his military duties and 
activities in service, testifying that he was exposed to 
naval gunfire while serving aboard a destroyer.  As reflected 
in the January 2003 SOC, the RO found that new and material 
evidence to reopen the claim for service connection for 
bilateral hearing loss had been received, but denied the 
claim on the basis of a de novo consideration of the entire 
evidence of record.

The Board concurs with the RO's January 2003 determination 
that the veteran's December 2002 hearing testimony is "new" 
evidence, in the sense that it was not previously before 
agency decisionmakers, and is not cumulative or duplicative 
of evidence previously of record.  The Board also finds that 
this evidence is "material" for the purpose of reopening 
the claim, as it relates to an unestablished fact necessary 
to substantiate the claim-i.e., whether the veteran 
experienced significant noise exposure, and hence, suffered 
an "injury" in service, as a possible cause for his hearing 
loss-as well as raises a reasonable possibility of 
substantiating the claim.  

This is particularly so when the veteran's assertions of in-
service noise exposure are considered in light of the current 
interpretation of the criteria for granting service 
connection for hearing loss (which, in large part, post-dates 
the prior denial), as well as the other evidence of record.  
In this regard, the Board points out that the absence of in-
service hearing loss is not fatal to a claim for service 
connection for hearing loss; rather, service connection for 
hearing loss may be granted if there is evidence indicating 
that a veteran currently has a level of hearing loss 
recognized as a disability for VA purposes (pursuant to the 
criteria of 38 C.F.R. § 3.385 (2004)), and a medically-sound 
basis for attributing such disability to his military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As new and material evidence has been received, the Board 
finds that the criteria for reopening the claim for service 
connection for bilateral hearing loss are met, and the appeal 
is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is granted.


REMAND

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for bilateral 
hearing loss and tinnitus has not been accomplished.

The Board notes that, although the record contains 
correspondence from the RO in April 2002 addressing some VCAA 
notice and duty to assist provisions, the record does not 
include correspondence from the RO that sufficiently 
addresses, with respect to the claims on appeal, the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring the VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response (of which he was not 
previously notified).  See 38 U.S.C.A. § 5103 (West 2002); 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(b)(3)) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period).  
The RO's letter should also invite the veteran to submit all 
pertinent evidence in his possession (of which he was not 
previously notified).  After providing the required notice, 
the RO should obtain any additional evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The Board also finds that specific additional development of 
the claims on appeal is warranted.  

In this case, the report of a 1993 private audiological 
evaluation reflects that the veteran may well have hearing 
loss, in both ears, to an extent recognized as a disability 
for VA purposes ((pursuant to the criteria of 38 C.F.R. 
§ 3.385).  Moreover, as noted above, in December 2002 the 
veteran testified that he experienced significant noise 
exposure, and hence, suffered an "injury" in service, as a 
possible cause for his hearing loss.  However, the record 
includes no medical evidence confirming the veteran's current 
hearing acuity in each ear, or any medical opinion as to the 
relationship, if any, between any current hearing loss 
disability and in-service noise exposure.  The Board finds 
that such medical evidence would be helpful in resolving the 
claim for service connection for hearing loss.  See 
38 U.S.C.A. § 5103A.

Hence, the RO should arrange for the veteran to undergo VA 
ear, nose and throat examination, with audiometric 
evaluation.  The veteran is hereby advised that failure to 
report for the scheduled VA examination (and associated 
testing), without good cause, may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.
  
Appellate review also discloses that the veteran has been in 
receipt of Social Security Administration (SSA) disability 
benefits since 1990.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision awarding the veteran 
disability benefits in approximately 
1990, as well as copies of all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional evidence pertaining to his 
claims for service connection for hearing 
loss and tinnitus that is not currently 
of record.  To ensure that the duty to 
notify the claimant what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination by an 
otolaryngologist (ear, nose and throat 
physician) at an appropriate VA medical 
facility.  The entire claims file must be 
made available to the physician 
designated to examine the veteran, and 
the  examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
tests and studies, to specifically 
include audiometric evaluation, should be 
accomplished (with the report(s) made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.  

With respect to each ear, the examiner 
should specifically indicate whether the 
veteran currently has hearing loss to an 
extent recognized as a disability for VA 
purposes (i.e., an auditory threshold in 
any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz of 40 decibels or 
greater; or an auditory threshold for at 
least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz of 26 decibels 
or greater; or speech recognition scores 
using the Maryland CNC Test of less than 
94 percent.)

Based on the examination and review of 
the record, the examiner should offer an 
opinion, with respect to each ear for 
which a hearing loss disability is 
diagnosed, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service, to 
include alleged in-service noise 
exposure.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate Supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



